13‐1367‐cv 
Widomski v. State Univ. of N.Y. (SUNY) at Orange, AKA Orange Cnty. Cmty. Coll. 

13‐1367‐cv 
Widomski v. State Univ. of N.Y. (SUNY) at Orange, AKA Orange Cnty. Cmty. Coll. 


                                       In the
             United States Court of Appeals
                         For the Second Circuit
                                         
                                August Term, 2013 
                                 No. 13‐1367‐cv 

                               CHESTER WIDOMSKI, 
                                Plaintiff‐Appellant, 

                                           v. 

    STATE UNIVERSITY OF NEW YORK (SUNY) AT ORANGE, AKA ORANGE 
                    COUNTY COMMUNITY COLLEGE, 
                          Defendant‐Appellee. 
                                    

              Appeal from the United States District Court 
                 for the Southern District of New York. 
               No. 09‐cv‐7517 ― Kenneth M. Karas, Judge. 
                                     
                        
                       SUBMITTED: MARCH 20, 2014 
                          DECIDED: APRIL 8, 2014 
                                     
                                     
            Before: STRAUB, SACK, and LOHIER, Circuit Judges. 
                                     
                         WIDOMSKI V. SUNY  

      Appeal from an order of the United States District Court for 
the Southern District of New York (Kenneth M. Karas, Judge).  We 
hold that Appellant failed to raise a genuine dispute of fact as to 
whether Appellee perceived him as being substantially limited in 
the major life activity of working, and failed to raise a genuine 
dispute of fact as to whether Appellee’s explanation for bringing 
disciplinary proceedings against him was pretext for retaliation.   
      Accordingly, we AFFIRM the judgment of the District Court. 
                                     
                                     
                    MICHAEL H. SUSSMAN, Sussman & Watkins, 
                    Goshen, New York, for Chester Widomski. 

                   HYUN CHIN KIM, Senior Assistant County 
                   Attorney, Goshen, New York, for the State 
                   University of New York (SUNY) at Orange, AKA 
                   Orange County Community College. 

                                    

PER CURIAM: 

      Chester Widomski appeals from the District Court’s grant of 

summary judgment in favor of Defendant‐Appellee the State 

University of New York (SUNY) at Orange, also known as Orange 

County Community College (“OCCC”), on his claims of 

discrimination on the basis of a “perceived disability” and 




                                 ‐2‐ 
                          WIDOMSKI V. SUNY  

retaliation in violation of Title II of the Americans with Disabilities 

Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq.   

                            BACKGROUND 

      Widomski enrolled as a full‐time student in OCCC’s two‐year 

Medical Laboratory Technology (“MLT”) program in the fall of 2007 

in order to become a licensed medical laboratory technician.  In fall 

2008, Widomski began the clinical portion of the program, a course 

called Clinical Training I.  Widomski was assigned to the Catskill 

Regional Medical Center, where Rebecca Sander, an employee of the 

Center (and not OCCC), served as his proctor.  As part of the course, 

students were required to submit weekly clinical summary reports 

signed by their proctors accompanied by weekly narratives relating 

to the work performed.   

      On his third day at the Center, Sander told Widomski that he 

would not be allowed to draw blood from patients because his 

hands shook too much.  She expressed this view to Rosamaria 




                                   ‐3‐ 
                         WIDOMSKI V. SUNY  

Contarino, the chair of OCCC’s Laboratory Technology Department, 

and Contarino agreed.  Although Widomski admits that his hands 

sometimes shake when he is nervous, he denies any physical 

impairment or disability of the hands.   

      On October 7, 2008, Contarino met with Widomski to discuss 

the fact that Widomski had not submitted the required weekly 

summary reports and narratives.  At the meeting, Contarino and 

Widomski executed an agreement providing that Widomski would 

submit the required reports and narratives by October 9, 2008, to 

avoid receiving an “F” in the course.  Contarino also informed 

Widomski that he would not be permitted to participate in the 

phlebotomy portion of the course because of his shaky hands.  

Contarino informed Widomski that he remained qualified to 

graduate from the MLT program and thereafter obtain employment 

as a laboratory technician, but he would not be permitted to receive 

a MLT license that would permit him to work in a hospital or in any 




                                  ‐4‐ 
                          WIDOMSKI V. SUNY  

other setting where he would need to draw blood from patients.  On 

October 8, 2008, Widomski submitted hematology and urinalysis 

summary reports to Contarino in accordance with their agreement 

of the previous day.   

      On October 27, 2008, Widomski’s counsel sent a letter to 

Contarino asking that she allow Widomski to complete the 

phlebotomy rotation and denying that he had a disability of the 

hands.   

      On the same day, Contarino again reminded Widomski to 

submit outstanding summary reports.  Widomski sent additional 

hematology and urinalysis forms on November 4, 2008.  These forms 

were almost identical to the forms Widomski submitted on October 

8.  Widomski’s explanation for the similarity is that “Sander . . . 

refuse[d] to sign new forms, so [he] changed the date of his 

previously‐submitted . . . forms to October 29, 2008, which is the 

date Sander filled ‘yes’ and ‘Y’ in the competency columns on each 




                                   ‐5‐ 
                         WIDOMSKI V. SUNY  

respectively.”  Sanders testified to the contrary that she did not write 

the “yes” and “Y” for competency.   

       On November 5, 2008, Contarino initiated disciplinary 

proceedings against Widomski by referring charges of document 

falsification to the Vice President of Student Services, Paul Broadie, 

II.  Broadie referred the matter to a Board of Inquiry.  Following a 

formal hearing before the Board of Inquiry, and its determination 

that he had falsified the documents, Widomski was expelled from 

the MLT program.   

      Widomski then brought this lawsuit in the United States 

District Court for the Southern District of New York.  The District 

Court granted summary judgment to OCCC.  It concluded that 

Widomski had failed to establish that OCCC perceived his shaking 

hands to substantially limit a major life activity, and granted the 

motion for summary judgment as to the ADA discrimination claim.  

Widomski v. State Univ. of N.Y. (SUNY) at Orange, 933 F. Supp. 2d 534, 




                                  ‐6‐ 
                          WIDOMSKI V. SUNY  

543‐45 (S.D.N.Y. 2013) (citing Sutton v. United Air Lines, 527 U.S. 471, 

490‐91, 493 (1999)).   

       Regarding his retaliation claim, Widomski characterized the 

protected activity as his attorney’s October 27, 2008, letter, and the 

retaliation as Contarino’s referral of the disciplinary matter to 

Broadie.  Id. at 545.  The District Court concluded that Widomski 

established his prima facie case, but that Contarino’s good faith 

belief that he had falsified documents was a legitimate, non‐

discriminatory reason for the disciplinary referral.  Id. at 549‐50.  

Because Widomski had not presented any evidence that OCCC’s 

“explanation [wa]s a false pretext for a retaliatory motive,” the court 

granted summary judgment for OCCC on the retaliation claim as 

well.  Id. at 553.   

       Widomski appeals. 

                             DISCUSSION 

       We review a district court’s grant of summary judgment de 

novo.  Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 101 (2d Cir. 

                                   ‐7‐ 
                          WIDOMSKI V. SUNY  

2010).  We conclude that the definition of “disability” in Section 

12102 of the ADA applies to all Titles of the ADA.  We also conclude 

that the District Court properly granted summary judgment, and 

reject Widomski’s arguments that genuine factual disputes exist as 

to whether OCCC perceived him as having a disability within the 

meaning of the ADA and as to whether OCCC’s articulated reason 

for initiating disciplinary proceedings against him was a pretext for 

retaliation.   

I.     The definition of “disability” set forth in Section 12102 of 
       the ADA applies to all Titles of the ADA.   

       The District Court’s holding that the definition of “disability” 

in the ADA applies to Title II of the ADA is correct.  Section 12102 of 

the ADA provides that “[a]s used in this chapter,” “[t]he term 

‘disability’ means, with respect to an individual—(A) a physical or 

mental impairment that substantially limits one or more of the major 

life activities of such individual; (B) a record of such an impairment; 




                                   ‐8‐ 
                          WIDOMSKI V. SUNY  

or (C) being regarded as having such an impairment.”  42 U.S.C. § 

12102(2) (2006).  

      The “[a]s used in this chapter” language unambiguously 

incorporates the definition of disability into all Titles of the ADA.  

Section 12102 is contained in Chapter 126 of Title 42 of the United 

States Code.  Titles I through IV of the ADA are codified as 

subchapters of Chapter 126.  A definition that applies to “this 

chapter” applies to that chapter’s subchapters. 

      Indeed, the Supreme Court has expressly stated that the 

ADA’s definition of disability applies to all Titles of the Act, and is 

not meant to be applied only to Title I:  “[T]he fact that the Act’s 

definition of ‘disability’ applies not only to Title I of the Act, which 

deals with employment, but also to the other portions of the Act, 

which deal with subjects such as public transportation and privately 

provided public accommodations demonstrates that the definition is 

intended to cover individuals with disabling impairments regardless 




                                   ‐9‐ 
                                            WIDOMSKI V. SUNY  

of whether the individuals have any connection to a workplace.”1  

Toyota Motor Mfg., Ky., Inc. v. Williams, 534 U.S. 184, 201 (2002) 

(internal citations omitted), superseded by statute, ADA Amendments 

Act of 2008, Pub. L. No. 110‐325, 122 Stat. 3553 (2008).  If the statute’s 

text and the Supreme Court’s holding leave any doubt, we have said 

that the “definition of ‘disability’ applies to all of the ADA.”  See 

Henrietta D. v. Bloomberg, 331 F.3d 261, 273 n.7 (2d Cir. 2003) (internal 

quotation marks omitted). 

           As the District Court noted in its opinion below, a line of cases 

from the United States District Court for the Northern District of 

New York holds that the definition of “disability” in Section 12102 

applies only to Title I of the ADA.  See Lee v. City of Syracuse, 603 F. 

Supp. 2d 417, 441 (N.D.N.Y. 2009); Farid v. Bouey, 554 F. Supp. 2d 

301, 327 n.19 (N.D.N.Y. 2008); see also Jones v. Fischer, No. 9:10‐CV‐

1331 (GLS/ATB), 2012 WL 1899004, at *7 (N.D.N.Y. May 1, 2012) 
                                              
1 The relevant events in this case took place prior to the effective date of the ADA 
Amendments Act of 2008, Pub. L. 110‐325, 122 Stat. 3353 (2008), which, among 
other things, modified the definition of a “perceived disability.” 


                                                  ‐10‐ 
                          WIDOMSKI V. SUNY  

(adopting without comment narrower definition of “disability” from 

Farid), adopted by 2012 WL 1898947 (N.D.N.Y. May 23, 2012); 

Silvagnoli v. Fischer, No. 9:07‐CV‐561 (NAM/GJD), 2010 WL 1063849, 

at *16 (N.D.N.Y. Mar. 1, 2010) (same), adopted by 2010 WL 1063840 

(N.D.N.Y. Mar. 22, 2010).  The District Court rejected the suggestion 

that the definition of disability applies only to Title I of the ADA, as 

do we.   

II.   Widomski failed to demonstrate that OCCC perceived him 
      as having an impairment that substantially limited a major 
      life activity. 

      To establish discrimination based on a perceived disability 

under the version of the ADA in effect during the period at issue in 

this case, a plaintiff must show that he is regarded as having an 

impairment that “substantially limits” a major life activity.  See 

Sutton v. United Air Lines, Inc., 527 U.S. 471, 489 (1999), superseded by 

statute, ADA Amendments Act of 2008, Pub. L. No. 110‐325, 122 Stat. 

3553 (2008).  Widomski argues that the statements and actions of 

Sander, who is not an employee of OCCC, and Contarino, the 


                                   ‐11‐ 
                          WIDOMSKI V. SUNY  

Department Chair of OCCC’s MLT Department, demonstrate that 

OCCC perceived him as having a shaky hands impairment that 

“substantially limits” him in the major life activity of working—in 

other words, that renders him “unable to work in a broad class of 

jobs.”  Id. at 491.  Specifically, Widomski points to Sander’s decision 

to prevent him from performing phlebotomy procedures during his 

clinical rotation at her medical clinic, and Contarino’s support for 

Sander’s decision. 

      There is no record evidence that Contarino or any other 

OCCC employee believed that Widomski’s shaky hands excluded 

him from a broad class of jobs.  To the contrary, Contarino told 

Widomski that he would still be employable as a medical technician, 

and testified that many hospitals and clinics hire medical technicians 

for jobs that do not require phlebotomy.  Widomski fails on this 

record to raise a genuine dispute of fact as to whether OCCC 




                                  ‐12‐ 
                                            WIDOMSKI V. SUNY  

perceived him as being substantially limited in the major life activity 

of working and thus as having a disability under the ADA.2 

III.       Widomski failed to demonstrate that OCCC’s explanation 
           for its decision to bring disciplinary proceedings against 
           him was pretext for retaliation. 

           “Claims for retaliation [under the ADA] are analyzed under 

the same burden‐shifting framework established for Title VII cases.”  

Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002).  For 

substantially the reasons set forth in the District Court’s Opinion 

and Order entered March 21, 2013, we agree that Widomski has not 

produced evidence that would permit a reasonable factfinder to 

conclude that the initiation of disciplinary proceedings against him 

was a pretext for retaliation.  Contarino’s good faith belief that 

Widomski fabricated two assignments constitutes a legitimate, non‐

retaliatory reason for bringing a disciplinary action against him.  The 

burden having shifted back to Widomski to provide competent 

                                              
2 We decline to address Widomski’s argument, raised for the first time on appeal, 
that OCCC regarded him as substantially limited in the major life activity of 
learning.  See Allianz Ins. Co. v. Lerner, 416 F.3d 109, 114 (2d Cir. 2005). 


                                                  ‐13‐ 
                          WIDOMSKI V. SUNY  

evidence of pretext, Widomski fails to raise a genuine factual 

dispute as to whether this explanation is false or otherwise 

pretextual.  See Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 

2000).   

                           CONCLUSION 

       We have considered Widomski’s remaining arguments and 

conclude that they are without merit.  For the foregoing reasons, the 

judgment of the District Court is AFFIRMED. 




                                  ‐14‐